Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 states in part; “the fixed part” which lacks antecedent basis.
Claim 8 states in part; “the projections” which lacks antecedent basis.
Correction or clarification required.

Claim Rejections - 35 USC § 112, (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1- 8 are rejected under 35 U.S.C. §112(b), as being indefinite because they recite a product (plug connector) and define that product by the process of making it (injection molding).  
Claim 9 is rejected under 35 U.S.C. §112(b), as being indefinite because it recites a process of making a plug connector (injection molding), a process of using a product (sealing element bears against the outer jacket of a cable) as defined by a product (plug connector).  Claims 1-9 recite limitations from more than one statutory class of invention MPEP 2173.05(p).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by L’Abbate et al. (US 6,464,532).


With respect to Claim 1; L’Abbate et al. [Figs. 5-8] discloses a plug connector 201 injection molded from plastic [Col. 5, lines 13-14] and has contact chambers 204 for receiving respective contact partners [Col. 4, lines 67+],   and a sealing element 210 that acts on an outer jacket of a cable that extends out of the plug connector [Fig. 7] and the end of whose electrical conductor is connected to the respective contact partner  [Col. 1, lines 34-38],  the sealing element 210 is being formed together with the contact support 201 from plastic processed in an injection molding process, the sealing element 210 is injection molded directly on the contact support 201 at a predetermined break point 226.

With respect to Claims 2; L’Abbate et al. discloses the sealing element 210 has a fixed part 205, 215 arranged on the contact support 201 and a latching part 229 that is articulated via the predetermined break point 226.  

With respect to Claims 3; L’Abbate et al. discloses two predetermined - 3 -31595AM01.WPDAtty's 31595Pat. App. 17/260,657 break points 226 are provided on both sides between the fixed part 205, 215  and the latching part 229.  

With respect to Claims 4; L’Abbate et al. discloses the predetermined break points 226 are aligned in the longitudinal direction [Fig. 5] with respect to the contact support 201 and the latching part 229 can be displaced by a transverse movement with respect to the contact support 210 sealing at least one the cable [Col. 5, lines 30-48].  

With respect to Claims 5; L’Abbate et al. discloses the latching part 229 has (is) lateral tabs that are assigned to grooves 231 on the fixed part 205, 215.  

With respect to Claims 6; L’Abbate et al. discloses latching hooks and/or latching         eyes  217 are arranged on the tabs 229 and in the region of the grooves 231.  

The same reasoning applied in the rejection of apparatus claims 1-6 mutatis mutandis, applies to the subject-matter of method Claim 9, given the apparatus is considered inseparable from a non-specific method of forming the apparatus thus rendering the method not germane to the issue of patentability of the apparatus itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7and 8 are rejected under 35 U.S.C. 103 as being unpatentable over L’Abbate et al. (US 6,464,532) in view of Siegl (EP 10 2011 055215) – IDS filed              Jan. 31, 2021.    L’Abbate et al. shows the fixed part 205, 215 and the latching part 229.
However L’Abbate et al. does not show the fixed and latching parts having projections that serve as guide elements with encircling sealing lips for a sealing cap.  
Siegl shows an analogous plug connector [Fig. 1] having a contact support 1 a sealing element having a fixed part 3 and an articulated latching part 2 having projections [Fig. 2- unmarked oval portion] that serve as guide elements with encircling sealing lips for a sealing cap 5 or as latching bodies for openings on the sealing cap [Fig. 3].  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the plug connector of L’Abbate et al. to include a sealing cap that mounts on sealing element as shown by Siegl thereby providing a more robust structure, one where accidental disengagement of the latching part from the fixed part of sealing element is prevented.


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833